EXHIBIT 99.2 VERMONT TRANSCO LLC Financial Statements December31, 2010 and 2009 (With Report of Independent Registered Public Accounting Firm Thereon) VERMONT TRANSCO LLC Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Balance Sheets 2 - 3 Statements of Income 4 Statements of Changes in Members'Equity 5 Statements of Cash Flows 6 - 7 Notes to Financial Statements 8 - 27 Report of Independent Registered Public Accounting Firm The Stockholder and Board of Directors Vermont Electric Power Company, Inc. as Manager of Vermont Transco LLC: We have audited the accompanying balance sheets of Vermont Transco LLC (theCompany) as of December31, 2010 and 2009, and the related statements of income, changes in members’ equity, and cash flows for each of the years in the three-year period ended December31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (UnitedStates). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Vermont Transco LLC as of December31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the three-year period ended December31, 2010 in conformity with U.S.generally accepted accounting principles. /s/KPMG LLP March8, 2011 Vt. Reg. No. 92-0000241 VERMONT TRANSCO LLC Balance Sheets December 31, 2010 and 2009 Assets Utility plant (notes 2 and 4) $ 727,217,713 Less accumulated depreciation and amortization ) ) Net utility plant 734,388,118 629,695,166 Current assets: Cash 2,066,045 733,150 Bond sinking fund deposits 564,000 526,000 Bond interest deposits 4,537,947 4,573,388 Accounts receivable: Affiliated companies — 1,938,667 Other Due from Vermont Electric Power Company, Inc. (note 1(b)) 9,767,793 38,157,854 Note receivable – related party (note 8) 125,000 925,000 Note receivable – Vermont Electric Power Company, Inc. (note 8) — 10,000,000 Materials and supplies 7,333,500 6,248,996 Prepaids and other assets 1,143,965 1,562,514 Total current assets 34,505,635 71,628,767 Regulatory and other assets: Regulatory assets 3,659,535 4,230,885 Unamortized debt expense, net 2,563,063 2,712,165 Deferred project costs and other 5,740,634 3,156,985 Total regulatory and other assets 11,963,232 10,100,035 Total assets $ 711,423,968 (Continued) 2 VERMONT TRANSCO LLC Balance Sheets December 31, 2010 and 2009 Members’ Equity and Liabilities Capitalization: Members’ equity (note 3) $ 325,469,433 Mandatorily redeemable membership units (notes 3, 8, and 13) 10,000,000 10,000,000 First mortgage bonds, net of current maturities (note 4) 317,272,000 329,093,000 Total capitalization 734,187,930 664,562,433 Commitments and contingencies (notes 7, 11, and 13) Current liabilities: Bank overdraft 891,788 2,975,031 Current maturities of long-term obligations (note 4) 11,821,000 2,313,115 Accounts payable: Affiliated companies 1,236,182 1,168,310 Other Accrued interest 4,563,321 4,575,485 Accrued construction expenses 4,699,609 9,961,114 Accrued expenses 2,781,167 3,917,234 Total current liabilities 33,175,418 34,085,625 Long-term liabilities: Deferred cost of removal liabilities 4,732,373 3,339,769 Deferred income 660,920 659,160 Due to Vermont Electric Power Company, Inc. (note 1(b)) 8,100,344 8,776,981 Total liabilities 46,669,055 46,861,535 Total capitalization and liabilities $ 711,423,968 See accompanying notes to financial statements. 3 VERMONT TRANSCO LLC Statements of Income Years ended December 31, 2010, 2009 and 2008 Operating revenues: Transmission revenues $ 90,649,734 73,575,150 Rent of transmission facilities to others 999,587 2,435,380 1,624,487 103,547,271 93,085,114 75,199,637 Operating expenses: Transmission expenses: Operations 4,069,124 3,369,434 3,396,212 Maintenance 6,490,760 5,625,653 4,854,048 Charges for transmission facilities of others 44,183 41,705 42,602 Administrative and general expenses 5,581,386 7,718,153 8,672,360 Depreciation and amortization 16,031,969 13,942,091 10,740,097 Taxes other than income 11,445,565 10,485,062 7,405,913 Total operating expenses 43,662,987 41,182,098 35,111,232 Operating income 59,884,284 51,903,016 40,088,405 Other (income) expenses: Interest on first mortgage bonds 18,197,213 13,477,726 11,994,760 Other interest expense 803,189 1,057,144 572,468 Amortization of debt expense 148,791 101,560 97,788 Other Interest and other income ) ) ) Allowance for borrowed funds used during construction ) ) ) Allowance for equity funds during construction ) ) ) Total other expenses, net 8,035,738 9,279,993 4,441,154 Income before tax $ 42,623,023 35,647,251 See accompanying notes to financial statements. 4 VERMONT TRANSCO LLC Statements of Changes in Members’ Equity Years ended December 31, 2010, 2009 and 2008 Total Membership units Members’ members’ Class A Class B equity equity Balances at December 31, 2007 $ 15,615,560 6,451,691 198,201,791 Issuance of membership units 22,782,180 15,900,820 — 38,683,000 Income before tax — — 35,647,251 35,647,251 Distribution of income before tax to members — — ) ) Balances at December 31, 2008 $ 31,516,380 19,245,281 249,678,381 Membership units at December 31, 2008 19,891,672 3,151,638 Balances at December 31, 2008 $ 31,516,380 19,245,281 249,678,381 Issuance of membership units 44,808,770 15,239,020 — 60,047,790 Income before tax — — 42,623,023 42,623,023 Distribution of income before tax to members — — ) ) Balances at December 31, 2009 $ 46,755,400 34,988,543 325,469,433 Membership units at December 31, 2009 24,372,549 4,675,540 Balances at December 31, 2009 $ 46,755,400 34,988,543 325,469,433 Issuance of membership units 61,687,300 6,274,980 — 67,962,280 Income before tax — — 51,848,546 51,848,546 Distribution of income before tax to members — — ) ) Balances at December 31, 2010 $ 53,030,380 48,472,760 406,915,930 See accompanying notes to financial statements. 5 VERMONT TRANSCO LLC Statements of Cash Flows Years ended December 31, 2010, 2009 and 2008 Cash flows from operating activities: Income before tax $ 42,623,023 35,647,251 Adjustments to reconcile income before tax to net cash provided by operating activities: Depreciation and amortization 15,460,619 13,370,741 10,168,747 Amortization of regulatory assets 571,350 571,350 571,350 Amortization of debt expense 148,791 101,560 97,788 Changes in assets and liabilities: Accounts receivable ) ) ) Materials and supplies ) 435,812 ) Regulatory assets — — — Accounts payable ) 3,772,475 2,099,253 Due from related party — ) 13,847,108 Other assets and liabilities ) 1,975,888 3,104,015 Net cash provided by operating activities 59,213,859 61,021,796 64,553,869 Cash flows from investing activities: Change in bond sinking fund deposits ) ) ) Advances to repayments of related party 10,800,000 ) ) Capital expenditures, including interest capitalized ) ) ) Net cash used in investing activities ) ) ) Cash flows from financing activities: Change in bank overdraft ) 1,380,293 ) Proceeds from bond issuance — 135,000,000 — Repayment of bonds ) ) ) Debt issue costs 311 ) ) Borrowings of notes payable to bank — — 20,857,520 Repayments of notes payable to bank — ) — Repayment of other long-term debt ) ) ) Due from Vermont Electric Power Company, Inc., net 27,713,424 ) — Issuance of membership units 67,962,280 60,047,790 38,683,000 Issuance of mandatorily redeemable membership units — — 10,000,000 Distribution of income before tax to members ) ) ) Net cash provided by financing activities 52,915,328 106,082,914 44,143,483 Net increase (decrease) in cash 1,332,895 660,250 ) Cash, beginning of year 733,150 72,900 129,287 Cash, end of year $ 733,150 72,900 (Continued) 6 VERMONT TRANSCO LLC Statements of Cash Flows Years ended December 31, 2010, 2009 and 2008 Supplemental disclosures of cash flow information: Cash paid for interest, net of amounts capitalized $ 7,830,970 9,392,394 Noncash investing activity: In 2010, 2009, and 2008, the Company recorded accrued construction expenses of $(7,725,685), $(337,977), and $(8,698,749), respectively. See accompanying notes to financial statements. 7 VERMONT TRANSCO LLC Notes to Financial Statements December31, 2010 and 2009 Summary of Significant Accounting Principles (a) Description of Business On June2, 2006, VT Transco LLC (theCompany) was formed as a Vermont Limited Liability Company. The Company became operational effective June30, 2006. The Company’s purpose is to plan, construct, operate, own, and maintain electric transmission and related facilities to provide for an adequate and reliable transmission system that meets the needs of all users on the system and supports equal transmission access to a competitive wholesale electric energy market. The Company is subject to regulation by the Federal Energy Regulatory Commission (FERC) as to rates, terms of service and financing and by state regulatory commissions as to other aspects of business, including the construction of electric transmission assets. The largest owners of membership units are as follows: VELCO 9
